DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Tulino [48317] on 8/24/2022.
The application has been amended as follows: 
1. (Currently Amended) A light guide structure with jagged protrusions configured in a lighting device of a mobile vehicle, comprising: 
a light injecting surface; and
 a light emitting surface, 
wherein the light emitting surface is elongated in a longitudinal direction, 
wherein the light emitting surface is provided with a side section, a middle section, and another side section spaced apart from the side section along the longitudinal direction,
wherein the side sections have a smooth area and at least a light guiding area, 
wherein the jagged protrusions are configured in the light guiding area, 
wherein each of the jagged protrusions has an inclined light emitting surface, which enables the light from the light guide to emit to outside and enlarge the width of a beam contour, 
wherein the jagged protrusions have a cutting face formed by a cutting angle tilted from top to bottom outwardly, the cutting face is continuous with a side face of the smooth area, 
wherein an extending direction of the jagged protrusions intersects with a light emitting direction.

12. (Currently Amended) The light guide structure with jagged protrusions of claim1, wherein the entire middle section is free from jagged protrusions.

13. (Currently Amended) The light guide structure with jagged protrusions of claim1, wherein the entire middle section is a smooth surface.

14. (Currently Amended) A light guide structure with jagged protrusions configured in a lighting device of a mobile vehicle, comprising:
 a light injecting surface; and 
a light emitting surface, 
wherein the light emitting surface is elongated,
 wherein the light emitting surface comprises a middle section and two side sections deployed respectively at opposite left end and right end of the middle section, 
wherein the side sections have a smooth area and at least a light guiding area, 
wherein the jagged protrusions are configured in the light guiding area, 
wherein the jagged protrusions have an inclined light emitting surface, 
wherein the jagged protrusions have a cutting face formed by a cutting angle tilted from top to bottom outwardly, the cutting face is continuous with a side face of the smooth area, 
wherein an extending direction of the jagged protrusions intersects with a light emitting direction, 
wherein two ends of the jagged protrusions at a junction of the middle section and one of the side sections are extending entirely from the upper edge of the contour of the light emitting surface to the lower edge of the contour of the light emitting surface, and 
wherein the smooth area and the middle section are separated from each other by the jagged protrusions.


Allowable Subject Matter
Claims 1-2, 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, inter alia, a light guide structure, and an elongated light emitting surface, with a middle section and two side sections, the side sections have jagged protrusions and also a smooth area, and “the jagged protrusions have a cutting face formed by a cutting angle tilted from top to bottom outwardly, the cutting face is continuous with a side face of the smooth area”.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Lamblin-Parent (US 1955599 A) discloses a light guide structure with sections containing jagged protrusions. However, Lamblin-Parent does not disclose “the jagged protrusions have a cutting face formed by a cutting angle tilted from top to bottom outwardly, the cutting face is continuous with a side face of the smooth area”.

Claims 2, 5-13 are allowed due to their dependence on claim 1.
	Claim 14 is allowed for similar reasons as Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875